          Case: 4:20-cv-00055-RP Doc #: 26 Filed: 07/23/21 1 of 1 PageID #: 63




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

KEVIN TERRANCE DAVIS                                                                    PLAINTIFF

v.                                                                                 No. 4:20CV55-RP

SUPERINTENDENT M. TURNER, ET AL.                                                     DEFENDANTS


                  ORDER GRANTING DEFENDANTS’ MOTION [23]
           TO FILE DEFENDANTS’ LAST KNOWN ADDRESSES UNDER SEAL

        This matter comes before the court on the motion [23] by the defendants to file two

defendants’ last known addresses under seal out of concern for the safety of these defendants. As the

document in question contains sensitive information, the instant motion [23] is GRANTED. The

Clerk of the Court is DIRECTED to restrict access to the last known addresses at issue to parties

only.

        SO ORDERED, this, the 23rd day of July, 2021.


                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
